Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see 11, filed 11/30/2021, have been fully considered and are persuasive.  The objections of the Drawings and Claims of the last Office action have been withdrawn. 

Response to Arguments
Applicant’s amendments and arguments, filed 11/30/2021 have been fully considered. Upon further consideration, a new ground(s) of rejection is made.
The applicant states that KWON does not appear to teach or suggest an adhesive layer being spaced apart from ends of positive electrodes and negative electrodes.
The Examiner respectfully states that KOWN teaches items 114, 140-142, ‘the first and second separator films 115 and 116 of the first electrode assembly sheet 110 are bound by the binding unit 140’ [010] and ‘the binding unit 140 binds the first and second separator films 115 and 116 instead of the first electrode sheet 113’ [0108]; ‘the confining unit 14 for restricting a movement of the first electrode sheet 113 is disposed between the first and second separator films 115 and 116, such that even when a misalignment occurs in the binding unit 140, generation of a short-circuit between the first electrode sheet and second electrode sheet may be prevented’ [0108].
KWON further teaches ‘confining unit 114’ may be defined by portions of the first and second separator films 115a and 116a that are bonded to each other; ‘confining unit 114 may  be defined by a bonded portion of the first and second separator films 115a and 116a formed by bonding the first and second separator films 115a and 116a using an adhesive’ [0119].
KWON teaches that the length of the area bound by the binding unit 140 may be less than the length of 130 [0101],[0010],[0027], binding members, bonded portion [0027]; a plurality of binding units (141,142,140a,140b) [0121].
Therefore 140, 114 and the embodiments of these components teach the spaced apart limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1, 3, 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al. (US 2008/0274394) as applied to claim 1 above in view of Kwon et al. (US 2016/0104871, as cited in the IDS).
Regarding claim 1, Schormann et al. teaches an electrode assembly (Fg.5) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig.6  “cathode K”, “anode A” [0061]), alternately and repeatedly stacked (Fig. 5); a plurality of separators (Fig. 5 “separators S”) between the 8];  positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes (Fig. 5) and stacked such that first surfaces at edges thereof face each other (Fig. 5); and  a fixing member (Fig. 5 “adhesive bond K1” [0061]) comprising an adhesive layer adhered to the first surfaces of separators of the plurality of separators that are facing each other.  (Fig. 5).
Schormann is silent as to wherein the adhesive layer is spaced apart from ends of the positive electrodes and the negative electrodes
Kwon et al. teaches an electrode assembly (title) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig. 4 #113, # 120), alternately and repeatedly stacked (Abstract, Fig. 4); a plurality of separators (Fig. 4 #115, #116, [0102]) between the positive electrodes and the negative electrodes (Fig. 4 #113, # 120), respectively, to protrude from the positive electrodes and the negative electrodes (Fig. 4 #113, # 120) and stacked such that first surfaces at edges thereof face each other (Fig. 4); and  a fixing member (Fig. 4 “binding unit 140” [0102])  adhered to the first surfaces of separators of the plurality of separators that are facing each other. (Fig. 4) wherein the fixing member (Fig. 4 “binding unit 140” [0102]) is spaced apart from ends of the positive electrodes and the negative electrodes. (Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. spaced apart from ends of the positive electrodes and the negative electrodes as taught in Kwon et al. in order to obtain a more flexible battery that is more durable and stable. [Kwon et al. 0006].
Regarding claim 3, Schormann et al. teaches the adhesive layer (Fig. 5 “adhesive bond K1” [0061]) surrounds ends of the separators (Fig. 5 “separators S”).
Regarding claim 5, Schormann et al. teaches wherein the adhesive layer (Fig. 5 “adhesive bond K1” [0061]) is arranged at a regular interval along the edge. (Fig. 5).
Regarding claim 6, Schormann et al. teaches the adhesive layer (Fig. 5 “adhesive bond K1” [0061]) is continuously linear in a direction in which the separators (Fig. 5 “separators S”) overlap.  (Fig. 5).
Regarding claim 18, Schormann et al. teaches an electrode assembly (Fg.5) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig.6  “cathode K”, “anode A” [0061]), alternately and repeatedly stacked (Fig. 5); a plurality of separators (Fig. 5 “separators S”) between the 8];  positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes (Fig. 5) and stacked such that first surfaces at edges thereof face each other (Fig. 5); and  a fixing member (Fig. 5 “adhesive bond K1” [0061]) comprising a fixing member comprising an adhesive adhered to the first surfaces of separators of the plurality of separators that are facing each other.  (Fig. 5).
Schormann is silent as to wherein the fixing member is adhered to the surfaces of the separators.
Kwon et al. teaches an electrode assembly (title) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig. 4 #113, # 120), alternately and repeatedly stacked (Abstract, Fig. 4); a plurality of separators (Fig. 4 #115, #116, [0102]) between the positive electrodes and the negative electrodes (Fig. 4 #113, # 120), respectively, to protrude from the positive electrodes and the negative electrodes (Fig. 4 #113, # 120) and stacked such that first surfaces at edges thereof face each other (Fig. 4); and  a fixing member (Fig. 4 “binding unit 140” [0102])  adhered to the first surfaces of separators of the plurality of separators that are facing each other. (Fig. 4) wherein the fixing member (Fig. 4 “binding unit 140” [0102]) is spaced apart from ends of the positive electrodes and the negative electrodes. (Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. spaced apart from ends of the positive electrodes and the negative electrodes as taught in Kwon et al. in order to obtain a more flexible battery that is more durable and stable. [Kwon et al. 0006].

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al. (US 2008/0274394) as applied to claim 1 above in view of Kwon et al. (US 2016/0104871, as cited in the IDS).
Regarding claim 4, Schormann et al. is silent as to wherein the fixing member further comprises an insulating member adhered to an upper surface of an uppermost separator of the plurality of separators and a lower surface of a lowermost separator of the plurality of separators.
Ohsawa et al. teaches an electrode assembly (Fig. 1) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig. 1, #1/#2 &  #4/#5, [0047]), alternately and repeatedly stacked (Fig. 1); a plurality of separators (Fig. 1, #3, [0051-0052]) between the positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other (Fig. 1); and  a fixing member (Fig. 1, “sealing portion 6”) adhered to the first surfaces of separators of the plurality of separators that are facing each other (Fig. 1), wherein the fixing member (Fig. 1, “sealing portion 6”) further comprises an insulating member [0172] adhered to an upper surface of an uppermost separator of the plurality of separators and a lower surface of a lowermost separator of the plurality of separators. (Fig. 1); wherein the fixing member (Fig. 1, “sealing portion 6”) is inclined with respect to the direction in which the separators overlap (Fig. 1, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. comprise an insulating member as taught in Ohsawa et al. in order to ensure long-term reliability and safety [Ohsawa et al.0052].
Regarding claim 7, Schormann et al. is silent as to wherein the adhesive layer is inclined with respect to the direction in which the separators overlap.
Ohsawa et al. teaches an electrode assembly (Fig. 1) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig. 1, #1/#2 &  #4/#5, [0047]), alternately and repeatedly stacked (Fig. 1); a plurality of separators (Fig. 1, #3, [0051-0052]) between the positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other (Fig. 1); and  a fixing member (Fig. 1, “sealing portion 6”) adhered to the first surfaces of separators of the plurality of separators that are facing each other (Fig. 1); wherein the fixing member (Fig. 1, “sealing portion 6”) is inclined with respect to the direction in which the separators overlap (Fig. 1, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. comprise an insulating member as taught in Ohsawa et al. in order to ensure long-term reliability and safety [Ohsawa et al.0052].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al. (US 2008/0274394) as applied to claim 1 above in view of Ohsawa et al. (US 2017/0279113) and Kawabe (US 2017/0244087).
Regarding claim 8, Schormann et al. is silent as to wherein the separator comprises a polyolefin series, and the fixing member comprises a polyolefin grafted with maleic anhydride.
Ohsawa et al. teaches an electrode assembly (Fig. 1) comprising:  a plurality of positive electrodes and a plurality of negative electrodes (Fig. 1, #1/#2 &  #4/#5, [0047]), alternately and repeatedly stacked (Fig. 1); a plurality of separators (Fig. 1, #3, [0051-0052]) between the positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other (Fig. 1); and  a fixing member (Fig. 1, “sealing portion 6”) adhered to the first surfaces of separators of the plurality of separators that are facing each other (Fig. 1), wherein the separator comprises a polyolefin series  [0156-0158] and the fixing member (Fig. 1, “sealing portion 6”) comprises a polyolefin [0172].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the separator and fixing member of Schormann et al. comprise a polyolefin as taught in Ohsawa et al. in order to improve bulk density of the separator [0158] improve corrosion resistance, chemical resistance and ease of production of the fixing portion [0172] and to ensure long-term reliability and safety [Ohsawa et al.0052].
Schormann et al. is silent as to wherein the fixing member comprises a polyolefin grafted with maleic anhydride.
Kawabe teaches an adhesive used in a battery comprising a polyolefin grafted with maleic anhydride. [0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing member of Schormann et al. comprise a polyolefin grafted with maleic anhydride as taught in Kawabe in order improve adhesive properties, durability and prevent deterioration of a electrolytic solution [Kawabe 0056-0057].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogata et al. (US 2015/0171393) teaches an ethylene-ethyl acrylate-maleic anhydride copolymer [0143] (the claimed “polyolefin with maleic anhydride”. 
Lee et al. (US 2015/0132631)  teaches the use of additional binders (abstract).
Kawabe et al. (US 2012/0219835) teaches an adhesive for a battery comprising an elastomer obtained by graft polymerization. [0047] 
KR 1020160046523 and KR 201650042748 as cited in the IDS.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./
Examiner, Art Unit 1723

/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723